                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA

LAMONT DADE,
    Plaintiff,

        v.                                               CIVIL ACTION NO. 18-CV-5470

JAMES PITTS,
    Defendant.

                                                ORDER

        AND NOW, this '6cfhday of February, 2019, upon consideration of prose Plaintiff

Lamont Dade's Motion for Leave to Proceed In Forma Pauperis (ECF No. 7), Prisoner Trust

Fund Account Statement (ECF No. 8), Complaint (ECF No. 2), and the Court's February 5, 2019

Order dismissing this case for failure to prosecute (ECF No. 6), it is ORDERED that:

        1.      The Court's February 5, 2019 Order is VACATED.

        2.      Leave to proceed in forma pauperis is GRANTED pursuant to 28 U .S.C.

§ 1915(b).

        3.      Dade, #HW-1246, shall pay the full filing fee of $350.00 in installments, pursuant

to 28 U.S.C. § 1915(b). Based on the financial information provided by Dade, an initial partial

filing fee of $18.59 is assessed. The Superintendent or other appropriate official at SCI

Houtzdale or at any other prison at which Dade may be incarcerated is directed to deduct $18.59

from Dade's inmate trust fund account, when such funds become available, and forward that

amount to the Clerk of the United States District Court for the Eastern District of Pennsylvania,

601 Market Street, Room 2609, Philadelphia, PA 19106, to be credited to Civil Action No. 18-

5470. After the initial partial filing fee is collected and until the full filing fee is paid, the

Superintendent or other appropriate official at SCI Houtzdale or at any other prison at which
Dade may be incarcerated, shall deduct from Dade's account, each time that Dade's inmate trust

fund account exceeds $10.00, an amount no greater than 20 percent of the money credited to his

account during the preceding month and forward that amount to the Clerk of Court at the address

provided above to be credited to Civil Action No. 18-5470.

        4.        The Clerk of Court is DIRECTED to send a copy of this Order to the

Superintendent of SCI Houtzdale.

        5.        The Complaint is DEEMED filed.

        6.        The Complaint is DISMISSED for failure to state a claim, pursuant to 28 U.S.C.

§ 1915(e)(2)(B)(ii), for the reasons set forth in the Court's Memorandum. This dismissal is

without prejudice to Dade's right to pursue his claims, which are barred by Heck v. Humphrey,

512 U.S. 477 (1994), in a new lawsuit only if he is successful in challenging his convictions and

sentences in state court or federal habeas proceedings. Dade may not file an amended complaint

in this matter.

        7.        This case shall remain CLOSED.
